      Case 3:20-cv-00363-BSM Document 13 Filed 09/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

BRENDA SMITH                                                                PLAINTIFF

v.                        CASE NO. 3:20-CV-00363-BSM

ST. BERNARDS HOSPITAL, INC.                                              DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 15th day of September, 2021.




                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
